Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments, following an extensive interview (8/20/21) with applicant’s representative that resulted directly in that filed in the former, has overcome the rejection of record and the claimed invention as amended is not found reasonably taught or suggested by the prior art of record.  The prior art of record is deemed the closest hereto and would not have guided the skilled artisan to test TIMP2 levels within about 12 hours after treatment with cyclosporine A, where unexpectedly the opposite results relevant to TIMP2 were shown than what the prior art would have guided to (see previous response page 13, test data), with relevance to therapy outcomes and guidance as to future therapy.  With the new limitation claimed, the metes and bounds of what the detection results determine (where successful and if not, that more treatment may be at the option of the practitioner) and next steps based thereon are now claimed.  The invention as now claimed is hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Terminal Disclaimer(s)
The terminal disclaimer filed on 2/3/31 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,300,108 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654